DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 04/11/2022. As directed by the amendment - claim 7 is amended. Applicant’s amendment has overcome each and every rejection previously set forth in the non-final office action mailed 01/10/2022. However, a new rejection is made in view of Nishiyama et al. (U.S. 2015/0059893).
Response to Arguments
Applicant’s arguments, see remarks, filed 04/11/2022, with respect to the rejection(s) of claim(s) 7-10 have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishiyama et al. (U.S. 2015/0059893).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al. (U.S. 2015/0059893).

    PNG
    media_image1.png
    739
    894
    media_image1.png
    Greyscale

Annotated Figure 1 from Nishiyama.
Regarding claim 7, Nishiyama discloses:
A channel selector valve comprising:
a body (see annotated figure above) including an inlet port (P) to which fluid is supplied, and an outlet port A
a valve body (27) provided in the body (see annotated figure above) so as to be movable in an axial direction (see paragraph 0024)
a drive portion (32a) configured to bias the valve body (27) in the axial direction (see paragraph 0027)
the channel selector valve changing a communicating state between the inlet port (P) and the outlet port (A) by an axial movement of the valve body 27 (see paragraph 0027)
wherein a channel (bore of the main body in the annotated figure above) configured to make the inlet port (P) and the outlet port (A) communicate with each other is formed inside the body (see annotated figure above), and the body (see annotated figure above) includes, inside thereof, a first space (31a) formed at a first axial end side of the valve body (27)  that is a side where the drive portion (32a) is located, and a second space (31b) formed at a second axial end side of the valve body (27) opposite to the first axial end side of the valve body 27 (see Figure 1)
an outer periphery of the valve body (27) is in sliding contact with an inner periphery of the body (see annotated figure above) at both axial ends thereof such that the outer periphery and the inner periphery overlap in the axial direction at all times, thereby separating the channel (bore of the main body as seen in the annotated figure above) provided between the first space (31a) and the second space (31b) from the first space (31a) and the second space 31b (see Figure 1)
the valve body (27) includes a communicating path (27b) configured to make the first space (31a) and the second space (31b) communicate with each other (see paragraph 0030)
the valve body (27) includes a first axial end surface on the first axial end side, a second axial end surface on the second axial end side, and the outer periphery between the first axial end surface and the second axial end surface
the communicating path (27b) includes a first opening (see annotated figure above) defined in the first axial end surface of the valve body (27) facing into the first space (31a) and a second opening (see annotated figure above) defined in the second axial end surface of the valve body (27) facing into the second space (31b), the first opening (see annotated figure above) and the second opening (see annotated figure above) are closed at the outer periphery and out of communication with the channel (bore of the main body as seen in the annotated figure above), and the communicating path (27b) is closed at the outer periphery of the valve body (27) and is out of communication with the channel (bore of the main body as seen in the annotated figure above), the inlet port (P), and the outlet port A (see Figure 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Miyazoe et al. (U.S. 2015/0226344).
Regarding claim 8, Nishiyama discloses the invention as essentially claimed, but fails to disclose in the second space, a detecting member configured to detect an axial position of the valve body.
Miyazoe teaches a solenoid operated spool valve comprising in a second space, a detecting member (55) configured to detect an axial position of a valve body 12 (see paragraph 0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nishiyama to provide in the second space, a detecting member configured to detect an axial position of the valve body. Doing so would provide the position of the valve body (see paragraph 0048), as recognized by Miyazoe.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Lappan et al. (U.S. 2015/0330271).
Regarding claim 9, Nishiyama discloses the invention as essentially claimed, but fails to disclose wherein the drive portion is a solenoid configured to displace a movable body in the axial direction by exciting a coil by passage of electric current therethrough.
Lappan teaches a spool valve wherein a drive portion (10) is a solenoid configured to displace a movable body in the axial direction by exciting a coil (18) by passage of electric current therethrough (see paragraph 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nishiyama to provide wherein the drive portion is a solenoid configured to displace a movable body in the axial direction by exciting a coil by passage of electric current therethrough, as taught by Lappan. Doing so would provide accurate actuation and precise movements.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Lappan in further view of Arzuaga et al. (U.S. 2018/0156341).

    PNG
    media_image2.png
    721
    576
    media_image2.png
    Greyscale

Annotated Figure 2 from Arzuaga.
Regarding claim 10, Nishiyama as modified teaches the invention as essentially claimed, but fails to teach wherein the communicating path is provided in plurality, and the plurality of communicating paths are provided on a radial outer side of an axial center of the valve body.
Arzuaga teaches a valve wherein a communicating path is provided in plurality (see annotated figure above), and the plurality of communicating paths (see annotated figure above) are provided on a radial outer side of an axial center of a valve body (see annotated figure above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nishiyama to provide wherein the communicating path is provided in plurality, and the plurality of communicating paths are provided on a radial outer side of an axial center of the valve body, as taught by Arzuaga. Doing so would provide multiple paths in case one gets clogged.
Allowable Subject Matter
Claims 1 and 3 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753